Citation Nr: 0308255	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-24 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.  



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, among other things, denied 
the benefits sought on appeal.  The Board first considered 
this issue in September 2002, but determined that additional 
development was required.  As such, the Board performed the 
needed development pursuant to the authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9).  Because the newly obtained evidence is sufficient 
upon which to fully grant the veteran's claim, notice to the 
veteran with an opportunity to respond is not required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has chondromalacia of the left patella which 
began as a consequence of active service.


CONCLUSION OF LAW

A left knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
April 2001.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him two 
physical examinations, and in obtaining a medical opinion 
regarding the etiology of the veteran's current left knee 
disability.  It appears that all known and available medical 
records relevant to the issue on appeal have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claim.  The veteran was 
afforded the opportunity to testify before an RO hearing 
officer and/or the Board, but declined to do so.  In fact, 
the veteran withdrew his request for a hearing before a 
traveling section of the Board in May 2001, and requested 
that his claim be decided on the record evidence.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an 



approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran injured his 
left knee during service in September 1993, and was treated 
with rest and anti-inflammatory medication.  He was placed on 
light duty and apparently recovered without incident.  Upon 
in his discharge examination in August 1994, the veteran was 
noted to have occasional left knee pain since a 1993 injury.

Post-service treatment records show that the veteran has had 
periodic complaints of left knee pain as well as a post-
service injury to the left knee.  X-rays performed in 
November 1995, following the post-service injury, were 
normal.

In June 1999, the veteran underwent VA examination and was 
determined to have degenerative joint disease of the medial 
compartment of the left knee.  The examiner, however, did not 
render an opinion as to the etiology of the knee disability.

The veteran underwent a second VA examination in January 
2003, and complained of continued pain in the left knee with 
stiffness and occasional catching.  Upon examination, the 
left knee was tender over the articular surface of the 
patella and the veteran displayed discomfort on 
patellofemoral compression.  The examiner diagnosed 
chondromalacia of the patella and opined that it was at least 
as likely as not that the veteran's disability was a result 
of his inservice injury.

Given the evidence as outlined above, the Board finds that 
when resolving all reasonable doubt in favor of the veteran, 
service connection for a left knee disability must be 
granted.  Although there is only minimal evidence of post-
service treatment, the opinion of the VA medical examiner 
that the current disability is just as likely as not to be 
the result of the veteran's service is accorded great weight 
in the Board's quest to determine whether the benefits sought 
are appropriate.  Accordingly, service connection for a left 
knee disability is granted.


ORDER

Service connection for a left knee disability is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

